Citation Nr: 9918110	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.   97-23 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased evaluation for total 
vaginal hysterectomy currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from July 1982 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for a 
total vaginal hysterectomy and assigned a rating of 30 
percent disabling.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant underwent a total vaginal hysterectomy in 
June 1986; the surgery did not involve removal of an ovary or 
ovaries.
 
3.  A March 1998 VA gynecological exam revealed that the 
appellant's ovaries were palpable upon examination.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for a total vaginal hysterectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), Part 4, Diagnostic Codes 7617-7619 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone VA 
examinations and has been involved in VA outpatient care for 
her total vaginal hysterectomy.  Those records do not reveal 
additional sources of relevant information that may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.  

The Board must determine whether the weight of the evidence 
supports the appellant's claims or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The rating schedule contains three diagnostic codes that are 
applicable in cases that involve hysterectomies.  Under 38 
C.F.R. § 4.116, Diagnostic Code 7617 (1998), which relates to 
a complete removal of the uterus and both ovaries, a 100 
percent disability evaluation is assigned for a period of 
three months following the removal. Thereafter, a 50 percent 
evaluation is assigned. Under 38 C.F.R. § 4.116, Diagnostic 
Code 7618 (1998), which relates to the removal of the uterus 
including corpus, a 100 percent disability evaluation is 
assigned for a period of three months following the removal.  
Thereafter, a 30 percent disability evaluation is assigned. 
Under 38 C.F.R. § 4.116, Diagnostic Code 7619 (1998), which 
relates to the removal of ovaries, a 100 percent disability 
evaluation is assigned for a period of three months following 
the removal.  Thereafter, a 30 percent disability evaluation 
is assigned for the complete removal of both ovaries, and a 
noncompensable disability evaluation is assigned for the 
removal of one ovary with or without partial removal of the 
other.

Service medical records reflect that in June 1986, while the 
appellant was still in service, she underwent a total 
hysterectomy.  The service medical records do not indicate 
that she had an oophorectomy.  The disability has been rated 
as 30 percent disabling as of August 1996.  

The appellant contends that during her June 1986 total 
vaginal hysterectomy both of her ovaries were removed.

A July 1997 VA gynecological outpatient treatment record 
indicates the examiner noted that he doubted that both of the 
appellant's ovaries were removed.  Her left ovary was 
palpable.

A July 1997 radiology profile indicates that the ovaries were 
not visualized.

A March 1998 radiology profile indicates that a sonographic 
evaluation of the pelvis was performed using both 
transabdominal and transvaginal technique.  Upon transvaginal 
examination, a structure that was most compatible with the 
right ovary was identified.  The left ovary was not 
visualized either on transabdominal or transvaginal 
examination.

A March 1998 VA gynecological examination notes that the 
appellant reported that she had a total hysterectomy, and she 
presumed she had a bilateral oophorectomy for cancer of the 
cervix in 1986.  However, upon physical examination her 
ovaries were palpable and movable on each of the right and 
left adnexa.  Her ovaries were slightly subjectively 
sensitive to bimanual palpation, but not tender.

After a careful review of all of the evidence of record, the 
Board must conclude that the appellant appropriately has been 
assigned a 30 percent evaluation under Diagnostic Code 7618.  
Despite the contentions advanced in the appellant's 
statements, the evidence is not in her favor or in relative 
equipoise that either or both of her ovaries were removed in 
connection to her 1986 hysterectomy.  Indeed, the surgery 
records state that only total vaginal hysterectomy, and not 
oophorectomy, was performed.  These records also reflect that 
during surgery, both ovaries were described as appearing 
normal.  Finally, specimens removed and sent for pathology 
examination did not include an ovary or ovaries.  Also, the 
Board notes that a March 1998 VA gynecological examination 
indicates that there were palpable movable ovaries on the 
right and left adnexa.  Although various diagnostic studies 
did not indicate the existence of both ovaries, the surgery 
records and findings on physical examination make it clear 
that both ovaries are present.  

After looking at all of the evidence, it is clear to the 
Board that the appellant has both of her ovaries.  As the 
veteran's hysterectomy is medically shown to have involved a 
total vaginal hysterectomy and not an oophorectomy, neither 
Diagnostic Code 7617 nor 7619, both of which are predicated 
upon removal of the ovaries, is applicable.  Thus, Diagnostic 
Code 7618, which pertains to the removal of the uterus with 
corpus, is applicable.  However, as the more than three 
months have passed since her total vaginal hysterectomy, the 
criteria for a 100 percent schedular evaluation under 
Diagnostic Code 7618, the only higher evaluation assignable 
under the diagnostic code, are not met.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
her initial rating following the grant of service connection 
for a total vaginal hysterectomy.  In such a case, the Court 
of Appeals for Veterans Claims has held that separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 131 (1999).  In this case, 
the Board finds that the preponderance of the evidence of 
record during the appeal period is against separate 
disability ratings in excess of 30 percent for her total 
vaginal hysterectomy.

The Board notes that, under Diagnostic Code 7618, the 
appellant is not entitled to an increased schedular rating.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102, 4.3 (1998).



ORDER

An initial increased evaluation for a total vaginal 
hysterectomy currently evaluated as 30 percent disabling, is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

